819 F.2d 978
William Boyd TUCKER, Petitioner-Appellant,v.Ralph KEMP, Warden, Georgia Diagnostic and ClassificationCenter, Respondent-Appellee.
No. 87-8357.
United States Court of Appeals,Eleventh Circuit.
May 26, 1987.

Robert B. Remar, Remar and Graettinger, P.C., Atlanta, Ga., for petitioner-appellant.
William B. Hill, Jr., Asst. Atty. Gen., Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Middle District of Georgia;  J. Robert Elliott, Judge.
Before TJOFLAT, HATCHETT and ANDERSON, Circuit Judges.

BY THE COURT:

1
Petitioner's application for certificate of probable cause is DENIED, opinion to that effect to issue on Wednesday, May 27, 1987.  Petitioner's execution is stayed until 7:00 P.M., Thursday, May 28, 1987.